Citation Nr: 1517650	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a groin disability manifested by pain.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a penile disability, to include erectile dysfunction.

4.  Entitlement to an increased rating for residuals of concussion to include headaches, currently evaluated at 40 percent disabling.

5.  Entitlement to an increased rating for hearing loss disability, to include the propriety of the reduction in disability rating from 10 to 0 percent, effective September 1, 2012. 

6.  Entitlement to a temporary total rating based on hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to May 1980.  

These matters come before the Board of Veterans' Appeals (Board) from 2010, 2011, 2012, and 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The RO, in a September 2014 rating decision, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for PTSD.  The Veteran has reported nightmares of nonservice-related incidents, and has reported PTSD due to numerous unverified stressors involving such things as deaths, injuries, hostages, the "Cuban" crisis, physical trauma, medical research, and bombings.  (See January 2001 PTSD questionnaire.).  The Veteran has not appealed the 2014 denial.  The Veteran has also contended that he has depression due to his physical condition (headaches) which causes him pain.  The Board is mindful of the Court's decision in Clemons v. Shinseki, 23 Vet. App (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant.  The Board finds that the Veteran does not have a valid diagnosis of PTSD, and that his claimed etiologies for his alleged PTSD and depression are diverse enough that the issues may remain separate.  Therefore, the Board finds that the issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD is not properly before the Board.  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD; whether new and material evidence has been received to reopen a claim for entitlement to service connection for a penile disability; entitlement to an increased rating for residuals of concussion to include headaches; entitlement to an increased rating for hearing loss disability, to include the propriety of the reduction; and entitlement to a temporary total rating based on hospitalization are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed May 2007 rating decision, the RO found that new and material evidence had not been received to reopen a claim of entitlement to service connection for depression. 

2.  Evidence received since the May 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD; thus, it is new and material.

3.  In an unappealed May 2008 decision, the Board found that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a groin disability.

4.  Evidence received since the May 2008 Board decision that denied service connection for a groin disability, which was the last final denial with respect to this issue, is not new and material because it does not reasonably raise a possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria to reopen a claim of service connection for an acquired psychiatric disability other than PTSD have been met; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1103 (2014).

2.  The criteria to reopen a claim of service connection for a groin disability have not been met; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in September 2009 and October 2012.  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), Social Security Administration (SSA) records, post service medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. 38 C.F.R. § 3.159(c)(4)(iii).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Board decisions are final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the pertinent evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

NME - an acquired psychiatric disorder to include as secondary to service connected disabilities

Historically, in an unappealed June 1999 rating decision, the RO denied service connection for depression because the STRs were negative for complaint, treatment, or diagnosis of depression.  In an unappealed October 2002 rating decision, the RO found that new and material evidence had not been received; the Veteran had complained that his depression was secondary to his headaches, tinnitus, and hearing loss.  The RO found that there was no competent evidence of record that the Veteran's depression was due to his service-connected disabilities.  Private records in 1993 reflect that the Veteran was experiencing marital discord depression following heavy use of alcohol, and that both he and his wife had had affairs, which was causing the Veteran anxiety.

In a May 2007 rating decision, the RO found that new and material evidence had not been received to reopen a claim of entitlement to service connection for depression.  The RO noted that the VA records showed treatment for substance abuse, but did not reflect that his service-connected disabilities caused his depression.  (November and December 2006 records reflect that the Veteran had depression secondary to alcohol use).  The Veteran did not appeal the denial and it became final.

Evidence since the last final denial

May and August 2010 VA mental health notes by psychologist, D. Bost reflects her opinion that the Veteran has a mood disorder due to his "general medical condition."  An August 2010 VA pain outpatient note reflects that the Veteran reported pain for over 30 years and that he self-medicates to manage the pain.  

A December 2010 VA examination report reflects that the Veteran was taking anti-psychotic and anti-depressant medication with no side effect.  

A January 2011 QTC report reflects that the Veteran reported that he started using substances to self-medicate at age 14 or 15.  It was noted that he was not a reliable historian, and smelled of cannabis.  He was diagnosed with cognitive disorder secondary to alcohol and substance abuse, and bipolar disorder.

A November 2011 VA suicide risk assessment note reflects that the Veteran reported physical chronic pain from migraines and arthritis.

In an October 2012 statement, the Veteran asserted that his depression was prior to any polysubstance use.  He reported that he began substance abuse as a way to self-medicate the depressive symptoms.

The Veteran testified at the 2015 Board hearing that his headaches make him depressed and angry.  (See Board hearing transcript, page 11.) 

Acquired Psychiatric Disability -- Old and new evidence of record considered as a whole 

The 2010 opinion by psychologist D. Bost relates the Veteran's diagnosed mood disorder due to his "general medical condition."  The Veteran is service-connected for hearing loss disability, tinnitus, and residuals of concussions include headaches.  He is not service connected for a back disability, bilateral hip disability, bilateral knee disability, right ankle disability, foot disability, dermatitis, bilateral lower extremity neuropathy, or dental trauma.  That opinion relates to an unestablished fact, (i.e., that the Veteran has a mood disorder due to his general medical condition) and is sufficient, to reopen the Veteran's claim for service connection for an acquired psychiatric disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

NME - Groin Disability

Historically, in an October 2002 rating decision, the RO denied service connection for a groin disability because, although the Veteran had left epididymitis and scabies (crabs) in service, there was no evidence of a chronic disability post service.  The STRs reflect that the Veteran was hospitalized for four days due to left epididymitis with a noted onset after intercourse.  The Veteran did not appeal the denial and it became final.  In a June 2004 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for a groin disability.  In a May 2008 decision, the Board found that new and material evidence had not been received to reopen a claim for service connection or a groin disability.

At the time of the last final denial, the evidence reflected the Veteran's contention that he had had a scrotal injury in service.  The Veteran testified at a May 2005 DRO hearing, with regard to his groin, that he had had epididymitis in service.  He reported that while playing basketball in the gym, a "guy ran into my groin with his knee . . .  and I ended up in the hospital for like three days.  What it is, epididymitis, it's a lump."  He testified that his groin was pulled apart and "it's like two groins."
(See also August 2003 VA Form 21-4138.)  He also reported that he was having pain in the groin. (See July 2000 and June 2002 VA records).

Records reflect a rash on the skin, groin, and ankles (e.g. June 2000, November 2001, and December 2006), and a long history of right hip arthritis for which the Veteran was taking Tramadol and Lortab (e.g. November 2003 and November 2004), and reports of swelling and pain (e.g. May 2005). 

Evidence since the last final denial 

A January 2009 VA examination report reflects that the Veteran reported playing football in service during which he sustained an injury to the right hip and groin for which he was hospitalized for two days.  The examiner found it less likely than not that the Veteran's right hip disability is related to military service.  

The Veteran testified at the February 2015 Board hearing that while in service, he was playing football and he was hit in the groin area, taken to a hospital, and treated for two or three days.  He testified that he thinks that he may have been given a temporary profile for a week or two for the pain.  (See Board hearing transcript, pages 4 - 5.)  He also testified that no doctor has told him that his current problems are related to service.  (See Board hearing transcript, page 7.)

Groin Disability -- Old and new evidence of record considered as a whole

The Board finds that evidence received since May 2008 is new but it is not material.  In essence, the Veteran maintains basically the same alleged in-service occurrence as he has previously alleged (i.e. a scrotal injury in service which required hospitalization for several days).  While he now claims that it was a football game rather than a basketball game, the other main contentions remain the same (that he was hit by another player, was hospitalized for several days, and was given a temporary profile).  His "groin" pain has been clinically associated with his right hip DJD.  The claims file still does not include evidence to corroborate his claimed in service event of traumatic physical injury or evidence that he has a current groin disability due to service.

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade, 24 Vet. App. at 110.  Despite this low threshold, the Board finds that the evidence is insufficient to reopen the previously denied claim.  The newly received records and statements do not provide evidence to corroborate the Veteran's assertion that he had a traumatic groin injury in service.  He continues to assert the same alleged etiology (i.e. a ball game) and symptoms as considered by the Board in its prior adjudication.  The evidence is duplicative of evidence already of record.  As there is no new and material evidence, the claim is not reopened. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, the appeal is allowed to that extent.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a groin disability, the appeal is denied.


REMAND

Reopened Acquired Psychiatric Disability

Based on the 2010 VA opinions from VA psychologist D. Bost that the Veteran has a mood disorder due to general medical condition, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran has an acquired psychiatric disability causally related to, or chronically aggravated by, a service-connected disability.  In this regard, the examiner should consider the pertinent evidence of record, to include: a.) the July 1993 private record which reflects that the Veteran had marital discord depression following heavy use of alcohol and affairs by both the Veteran and his spouse; b.) June 2000 record that because of his alcohol or drug use, his wife left him, and he lost his job; c.) the June 2000 record which reflects that the Veteran's use of substances led to depression and stress; d.) the July 2000 VA clinical record which reflects that the Veteran had nightmares unrelated to his military service and medicated to relieve the pain; e.) the Veteran's statements that he is stressed due to his mother, his arrest, and his home being confiscated (November 2006 VA record); f.) the Veteran's statements that his headaches make him depressed and angry; g.) the Veteran's statements that he self-medicates to deal with the depression h.) the Veteran's diagnoses of cocaine, cannabis, and alcohol dependency; and his diagnoses of major depression disorder with psychotic features, bipolar disorder, anxiety, personality disorder, and mood disorder; i.) the 2010 opinion by psychologist D. Bost that the Veteran has a mood disorder due to his general medical condition; j.) the evidence that the Veteran's feeling of sadness comes from his relationship with his ex-wife (January 2013 VA clinical record); k.) the 2010, and 2011 examination reports; l.) the Veteran's statements that he used marijuana and cocaine to deal with his hip pain (December 2009); and  m) the Veteran's service-connected and nonservice-connected disabilities.  The examiner should not consider the Veteran's statements as to a traumatic groin injury in service caused from a ball game, as they are less than credible

NME - Penile deformity/erectile dysfunction

Historically, in an unappealed June 2004 rating decision, the RO denied service connection for sexual problems as secondary to a groin condition.  The RO found that the Veteran did not have a diagnosis of a groin disability related to sexual problems.  The RO also found that the STRs were negative for a diagnosed sexual disability.  At the time of the last final denial, the evidence reflected that the Veteran was positive for impotence and his contention that he had had a scrotal injury in the 1980s for which he was hospitalized for three days and which due to a groin injury that never completed healed.  (See June 2002 VA clinical record and August 2003 VA Form 21-4138.)  

VA records reflect that the Veteran's erectile dysfunction was noted to be attributed to alcohol and drug use, but there had not been improvement since he had been off substances for 45 days.  

Evidence since the last final denial includes an August 2010 VA note which reflects that the Veteran's sexual functioning varies on self-medicating, and an October 2010 QTC examination report which reflects that the Veteran reported that his sexual dysfunction is a side effect from Zoloft and Tramadol.  An August 2010 VA clinical record from psychologist D. Bost reflects an assessment of mood disorder due to general medical condition. 

The Board finds that the issue of whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction is inextricably intertwined with the reopened claim of entitlement to service connection for an acquired psychiatric disability which is being remanded, as noted above.  In this regard, the Board notes that if service connection for an acquired psychiatric disability is eventually granted, service connection for erectile dysfunction could be granted if there was competent credible evidence that the Veteran's erectile dysfunction is causally related to, or aggravated by, his acquired psychiatric disability, to include its medication.  Thus, the adjudication of the issue of whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction must be deferred at this time, pending the adjudication of entitlement to service connection for an acquired psychiatric disability. 

Rating Hearing Loss

In the rating action on appeal, the RO reduced the rating for hearing loss from 10 to 0 percent; an action that had been proposed in a January 2012 rating decision.  In the notice of disagreement, the  Veteran specifically disagreed with the reduction.  To date, the RO has not adequately addressed the reduction.  

The Veteran testified at the February 2015 Board hearing that he "can't hear anybody", and if he is not looking directly at the person, he can pick up bits and pieces of a conversation, but cannot hear the whole conversation.  The Veteran was unclear as to when he had last had an examination, and indicated that it was in 2013 to 2015.  The claims file includes December 2011 audiologic results (QTC).  The Veteran's representative has indicated that VA should provide another examination because the most recent examination was "aged."  In addition, the Veteran asserted in his October 2012 VA Form 9 that he is "now being given hearing aids;" thus, indicating that he believes his hearing acuity has worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds that the Veteran should be afforded another examination for his hearing loss disability.  In addition, if the Veteran had an audiologic evaluation after 2011, records from such should be associated with the claims file. 

Rating Residuals of Concussion, to include Headaches

An October 2010 QTC examination report reflects that the Veteran reported that he gets migraines for which he has to stay in bed and is unable to do anything.  He reported that the level of severity was a 9 out of 10.  He also reported that the headaches occur on average twice a day and last for two hours.  (He reported symptoms such as mood swings, confusion, slowness of thought, problems with attention/concentration, difficulty understanding directions, and hypersensitivity to light and sound.  The Board notes that the Veteran has been diagnosed with cognitive disorder secondary to his alcohol and drug use, and the Veteran is not competent to state which of his symptoms are due to his headaches and opposed to another diagnosis.)

A July 2011 record reflects chronic daily headaches, for which his medication was increased.  The Veteran reported that he has constant daily headaches with photophobia, which requires him to lie down in a dark quiet cool room.  He was noted to be taking Butalbital combination, Tylenol (sometimes 100 tablets a month), Advil (sometimes 100 tablets a month), and was recently started on Depakote. 

An October 2011 neurology note reflects that the Veteran reported that he has chronic headaches all the time, all day, every day.  It was noted that that the Veteran was positive for cocaine upon testing.  

A November 2011 VA Form 21-4138 reflects the Veteran's statement that his headaches are so severe that he cannot function or leave his bed for three days a week.  

A July 2013 VA note reflects that the Veteran reported increased frequency of migraine headaches and was requesting medication for them. 

The Veteran testified at the 2015 Board hearing that he cannot function on any level due to his headaches.  He stated that he cannot go to school, cannot hold a job, and is constantly going to treatment.  He also testified that he was planning on having surgery for knots on the back of his head and that he believes that the knots are related to his headaches. (See Board hearing transcript, page 12.)  The Veteran testified that his headaches last for 15 minutes and sometimes for two to three hours, and that they occur every day.  He stated that he cannot work on the computer for more than one to two minutes because the light and intensity hurts his head.

As noted above, the Veteran has been diagnosed as having migraines due to trauma for which he is service connected, as well as a cognitive disorder secondary to chronic alcohol and substance abuse, for which he is not service connected.  In addition, he has been noted to be an unreliable historian, and a drug user.  He was positive for cocaine upon drug testing in October 2011 and January 2014.  

The Board finds that VA records from any "head" surgery should be associated with the claims file.  In addition, the Board notes that the Veteran has not been found to be a reliable historian; thus, clinical records which support his contentions as to the severity of his headaches may be useful to the Board in adjudicating his claim.  Clinical records from the Veteran's numerous periods of in-patient hospitalization (e.g. hip replacement (September 19 -27, 2013, July 2014), and drug abuse and acquired psychiatric disability (2011, 2012)) should be associated with the claims file.

Entitlement to a temporary total rating

At the 2015 Board hearing, the Veteran testified that he was hospitalized from February to April/May approximately two years earlier for mental health and alcoholism reasons.  The Veteran is not service connected for substance abuse or an acquired psychiatric disability.  The issue of entitlement to a temporary total rating is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability, which is being remanded, as noted above.  Thus, it must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers (VA and private) from whom he has received treatment for his headaches (to include any surgery) and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.
 
After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include: a.) inpatient VA hospital records from the Veteran's periods of in-patient hospitalization from 2012 to present; b.) audiologic records, if any, after December 2011; c.) records from surgery of the head, if any, after January 2015.  

2.  After completion of the foregoing, schedule the Veteran for an audiologic examination to determine the severity of his hearing loss disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Schedule the Veteran for an examination with a psychiatrist or psychologist for an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability (however diagnosed) other than PTSD causally related to, or aggravated by, a service-connected disability.  The clinician should consider the pertinent evidence of record, to include: a.) the July 1993 private record which reflects that the Veteran had marital discord depression following heavy use of alcohol and affairs by both the Veteran and his spouse; b.) June 2000 record that because of his alcohol or drug use, his wife left him, and he lost his job; c.) the June 2000 record which reflects that the Veteran's use of substances led to depression and stress; d.) the July 2000 VA clinical record which reflects that the Veteran had nightmares unrelated to his military service and medicated to relieve the pain; e.) the Veteran's statements that he is stressed due to his mother, his arrest, and his home being confiscated (November 2006 VA record); f.) the Veteran's statements that his headache make him depressed and angry; g.) the Veteran's statements that he self-medicates to deal with the depression h.) the Veteran's diagnoses of cocaine, cannabis, and alcohol dependency; and his diagnoses of major depression disorder with psychotic features, bipolar disorder, anxiety, and mood disorder; i.) the 2010 opinion by psychologist D. Bost that the Veteran has a mood disorder due to his general medical condition; j.) the evidence that the Veteran's feeling of sadness comes from his relationship with his ex-wife (January 2013 VA clinical record); k.) the 2010, and 2011 examination reports; l.) the Veteran's statements that he used marijuana and cocaine to deal with his hip pain (December 2009); and m) the Veteran's service-connected and nonservice-connected disabilities.  

The examiner should not consider the Veteran's statements as to a traumatic groin injury in service caused from a ball game, as they are less than credible.  

If the examiner determines that the Veteran does not have a current diagnosis of bipolar disorder, depression, anxiety, personality disorder, and/or mood disorder, the examiner should still discuss the prior diagnoses of such, to include whether they were accurate diagnoses.  

4.  Thereafter readjudicate the issue of entitlement to service connection for an acquired psychiatric disability.  If the benefit sought is not granted, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond. 

5.  After readjudication of the issue of entitlement to service connection for an acquired psychiatric disability, readjudicate the issues of a.) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a penile disability, to include erectile dysfunction, to include as due to a service-connected disability, and b.) entitlement to a total disability rating for hospitalization.  If a benefit sought is not granted, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond. 

6.  Thereafter, readjudicate the remaining issues on appeal.  the claim for increased rating for hearing loss must include the propriety of the reduction. If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


